[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________
                                                                  FILED
                                    No. 08-14829         U.S. COURT OF APPEALS
                             ________________________      ELEVENTH CIRCUIT
                                                              MARCH 31, 2009
                                                            THOMAS K. KAHN
                     D.C.   Docket No. 06-00041-CV-T-17-TBM      CLERK

LORI MITCHELL,

                                                         Plaintiff-Appellant,

                                       versus

ALLSTATE INSURANCE COMPANY,
a foreign corporation,

                                                         Defendant-Appellee.
                              ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________
                                 (March 31, 2009)

Before CARNES, HULL, and COX, Circuit Judges.

PER CURIAM:

      Lori Mitchell sued Allstate Insurance Company, alleging claims under Fla.

Stat. § 624.155 for bad faith practices. Allstate moved for summary judgment, which

the district court granted.
       The district court granted summary judgment on three independent grounds.

First, the Civil Remedy Notices, required by Fla. Stat. § 624.155(2) (2000) as a

condition precedent to suing an insurer under § 624.155, were inadequate. Second,

Mitchell’s claims were barred by the litigation privilege. Third, Allstate could not be

held liable for the actions of third parties.

       Mitchell appeals the district court’s grant of summary judgment, arguing only

that the district court erred in concluding that her Civil Remedy Notices were

inadequate. Allstate contends that Mitchell has abandoned any argument that the two

other grounds for summary judgment were inappropriate, and therefore the grant of

summary judgment must be affirmed. We agree. An appellant abandons an issue if

she does not raise it in her initial brief. E.g., Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008); United States v. Curtis, 380 F.3d 1308, 1310 (11th Cir. 2004).

Here, Mitchell does not argue in her initial brief that there was any error in the district

court’s grant of summary judgment based on the litigation privilege or the principle

that Allstate could not be held liable for the actions of third parties. We therefore

consider these issues abandoned. Because there are two other, independent grounds

for the district court’s grant of summary judgment not challenged in this appeal, we

need not decide whether the Civil Remedy Notices were adequate. We affirm the

district court’s grant of summary judgment.

                                            2
       AFFIRMED.1




       1
        This case was originally scheduled for oral argument, but the panel unanimously determined
pursuant to 11th Cir. R. 34-3(f) to decide it without oral argument.

                                                3